                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ME NINA E. PHILLIPS,
                                                                         11
United States District Court




                                                                                             Plaintiffs,                                   No. C 17-06693 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   SECURITAS SECURITY SERVICES                                  ORDER FOLLOWING
                                                                         14   USA INC., and TESLA MOTORS INC.,                             OCTOBER 4 HEARING

                                                                         15                  Defendants.
                                                                                                                       /
                                                                         16
                                                                         17          At the hearing on October 4, almost an hour was spent going over the problems in the

                                                                         18   way plaintiff tried to amend and serve her complaint. At the end of the hearing, the judge

                                                                         19   allowed plaintiff another try and gave specific guidance, which will not be repeated here.

                                                                         20   Defendants’ motions to strike, dismiss, and provide a more definite statement are DENIED
                                                                              AS MOOT.
                                                                         21
                                                                         22          As a reminder, plaintiff must revise and properly file the single second amended

                                                                         23   complaint and summons by OCTOBER 31 AT NOON. A copy of the issued summons

                                                                         24   (i.e., signed and sealed copies from the Clerk’s office) and second amended complaint must be

                                                                         25   served together on defendants. Detailed information can be found in the Pro Se Handbook,

                                                                         26   which can be obtained in print at the Clerk’s office or at www.cand.uscourts.gov/prosehandbook.

                                                                         27          Plaintiff is also reminded that the single second amended complaint must comply with

                                                                         28   Rules 8 and 10 of the Federal Rules of Civil Procedure. In part, Rule 8 requires that each
                                                                          1   allegation in the complaint be written as “a short and plain statement of the claim showing that
                                                                          2   the pleader is entitled to relief,” and “[e]ach allegation must be simple, concise, and direct.”
                                                                          3   To promote clarity, Rule 10 requires a party to “state its claims or defenses in numbered
                                                                          4   paragraphs, each limited as far as practicable to a single set of circumstances.” The above is an
                                                                          5   explanatory reminder only, not exhaustive guidance. Plaintiff must refer to the Federal Rules of
                                                                          6   Civil Procedure for the rules in their entirety.
                                                                          7
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                         10   Dated: October 9, 2018.
                                                                                                                                     WILLIAM ALSUP
                                                                         11                                                          UNITED STATES DISTRICT JUDGE
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                 2
